Name: Council Regulation (EEC) No 1219/89 of 3 May 1989 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice
 Type: Regulation
 Subject Matter: trade policy;  plant product;  agricultural policy
 Date Published: nan

 11 . 5 . 89 Official Journal of the European Communities No L 128 / 9 COUNCIL REGULATION (EEC) No 1219/89 of 3 May 1989 amending Regulation (EEC) No 1418 /76 on the common organization of the market in rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission {'), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas there is a risk , for medium type rice in particular, that the imbalance between supply and demand will deteriorate ; whereas stricter intervention provisions should therefore be introduced and in particular the period during which paddy rice may be offered for intervention should be shortened; whereas Regulation (EEC) No 1418 /76 (4 ), as last amended by Regulation (EEC) No 2229 / 88 ( 5 ), should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 5 ( 1 ) of Regulation (EEC) No 1418 /76 is hereby replaced by: ' 1 . From 1 January to 31 July, the intervention agencies shall buy in paddy rice which is offered to them, provided the offers comply with conditions , in particular in respect of quantity and quality, to be determined in accordance with paragraph 5 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 May 1989 . For the Council The President P. SOLBES (') OJ No C 82 , 3 . 4 . 1989 , p. 8 . ( 2 ) OJ No C 120 , 16 . 5 . 1989 . ( 3 ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal). (&lt;) OJ No L 166 , 25 . 6 . 1976 , p. 1 . ( s ) OJ No L 197 , 26 . 7 . 1988 , p. 30 .